59278: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 59278


Short Caption:ANGEL VS. CRUSEClassification:Civil Appeal - General - Proper Person


Related Case(s):58920


Lower Court Case(s):Carson City - First Judicial District - 11TRT000431BCase Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:12/15/2011How Submitted:On Record





+
						Party Information
					


RoleParty NameRepresented By


AppellantRandall George Angel
					In Proper Person
				


RespondentMichael CruseCatherine Cortez Masto
							(Attorney General/Carson City)
						Clark G. Leslie
							(Attorney General/Carson City)
						



14-10522: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


09/27/2011Filing FeeAppeal Filing fee waived.  In Forma Pauperis.


09/27/2011Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person Pilot Program. Filed certified copy of proper person notice of appeal.  (Pilot program civil appeals order and documents mailed to proper person appellant.)11-29377




09/29/2011Notice of Appeal DocumentsFiled Copy of District Court Docket Sheet.11-29729




09/30/2011Notice/IncomingFiled Notice of Appearance. (Senior Deputy Attorney General Clark G. Leslie has assumed responsibility for representing the interests of the respondent in this action).11-29810




10/04/2011Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.11-30132




10/11/2011Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.11-31290




10/12/2011BriefFiled Civil Proper Person Appeal Statement.11-31396




10/14/2011Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.11-31653




10/18/2011Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.11-32232




10/20/2011Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.11-32435




10/26/2011Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.11-33105




11/02/2011Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.11-33789




11/10/2011Order/ProceduralFiled Order/Transmit Record. Record due: 30 days.11-34756




12/15/2011Record on Appeal DocumentsFiled Record on Appeal.11-38641




12/15/2011Case Status UpdateSubmitted for Decision.


12/30/2011Notice/IncomingFiled Proper Person Notice. Notice of Change of Address (Appellant Randall George Angel).11-40174




02/03/2012Notice/IncomingFiled Proper Person Notice of Change of Address  (Appellant Randall George Angel).12-03724




09/17/2012Notice/IncomingFiled Proper Person Notice of Change of Address.12-29305




10/03/2012Notice/IncomingFiled Proper Person Notice of Change of Address.12-31208




03/08/2013Order/ProceduralFiled Order Directing Response. Respondent: Response to appellant's civil proper person appeal statement due: 30 days.13-07159




04/02/2013BriefFiled Respondent's Response to Civil Proper Person Appeal Statement.13-09664




04/04/2013MotionFiled Respondent's Motion to File Supplemental Respondent's Brief.13-09968




04/19/2013Order/ProceduralFiled Order Granting Motion to File Supplemental Brief. Respondent: Supplemental response due: 20 days.13-11595




05/01/2013BriefFiled Respondent's Supplemental Response to Civil Proper Person Appeal Statement.13-12761




05/01/2013Notice/IncomingFiled Proper Person Notice.  Change of Address (Appellant)13-12803




06/20/2013OtherReceived Returned Mail.  Order filed 4/19/13 addressed to Randall Angel.  Per USPS, "return to sender, unable to forward".  Document mailed to updated address.


07/01/2013Notice/IncomingFiled Proper Person Notice of Change of Address. (Appellant).13-19295




07/02/2013Other Incoming DocumentFiled Proper Person Document. Reply to Respondent's Supplement Response to Civil Proper Person Appeal Statement.13-19465




07/15/2013Notice/IncomingFiled Proper Person Notice of Change of Address. (Appellant).13-20702




04/03/2014Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Hardesty/Parraguirre/Cherry. Author: Cherry, J. Majority: Hardesty/Parraguirre/Cherry. 130 Nev. Adv. Opn. No. 25. NNP1314-10522




04/28/2014RemittiturIssued Remittitur.14-13628




04/28/2014Case Status UpdateRemittitur Issued/Case Closed


05/02/2014RemittiturFiled Remittitur. Received by County Clerk on April 29, 2014.14-13628